

 
 

--------------------------------------------------------------------------------

 

 
1,500,000 Shares
 
FX ENERGY, INC.


Common Stock


PLACEMENT AGENCY AGREEMENT


December 8, 2010


Pritchard Capital Partners, LLC
600 Travis Street
Suite 5210
Houston, Texas 77002


Ladies and Gentlemen:


FX Energy, Inc., a Nevada corporation (the "Company"), proposes, subject to the
terms and conditions stated in this Placement Agency Agreement (this
"Agreement") and the Subscription Agreements in the form of Exhibit A attached
hereto (the "Subscription Agreements") to be entered into with the investors
that will be identified therein (each, an "Investor" and collectively, the
"Investors"), to issue and sell an aggregate of up to 1,500,000 shares (the
"Shares") of the Company's common stock, $0.001 par value (the "Common
Stock").  The Company hereby confirms its agreement with Pritchard Capital
Partners, LLC (the "Placement Agent"), as set forth below.


1.           Agreement to Act as Placement Agent; Delivery and Payment.  On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to the terms and conditions set forth in this Agreement:


(a)           The Company hereby engages the Placement Agent, as an agent of the
Company, to, on a reasonable best efforts basis, solicit offers to purchase the
Shares from the Company on the terms and subject to the conditions set forth in
this Agreement, the Subscription Agreements and the Prospectus (as defined
below).  The Placement Agent agrees to use its reasonable best efforts to assist
the Company in obtaining performance by each Investor whose offer to purchase
Shares was solicited by such Placement Agent and accepted by the Company, but
the Placement Agent shall not, except as otherwise provided in this Agreement,
have any liability to the Company in the event any such purchase is not
consummated for any reason.  Under no circumstances will the Placement Agent or
any of its affiliates be obligated to underwrite or purchase any of the Shares
for its own account or otherwise provide any financing.  The Placement Agent
shall act solely as the Company's agent and not as principal.  The Placement
Agent shall not have any authority to bind the Company with respect to any
prospective offer to purchase Shares, and the Company shall have the sole right
to accept offers to purchase Shares and may reject any such offer, in whole or
in part.  The Placement Agent has the right, after discussion with the Company,
to reject any offer to purchase Shares received by it, in whole or in part, and
any such rejection shall not be deemed a breach of this Agreement.


(b)           As compensation for services rendered by the Placement Agent
hereunder, on the Closing Date (as defined below), the Company shall pay or
cause to be paid to the Placement Agent by wire transfer of immediately
available funds to an account designated by the Placement Agent, an aggregate
amount equal to 5.0% of the gross proceeds received by the Company from the sale
of the Shares if consummated prior to the expiration or termination of this
Agreement (the "Agency Fee").  The Placement Agent agrees that the foregoing
compensation, together with any expense reimbursement payable hereunder,
constitutes all of the compensation that the Placement Agent shall be entitled
to receive in connection with the Offering contemplated hereby.



 
 

--------------------------------------------------------------------------------

 

(c)           The Shares are being sold to the Investors at the price per Share
(the "Purchase Price") set forth on the cover page of the Prospectus (as defined
below).  The obligation of each Investor to purchase Shares shall be evidenced
by a Subscription Agreement to be entered into between the Company and such
Investor.


(d)           Prior to the earlier of (i) the date on which this Agreement is
terminated and (ii) the Closing Date, the Company shall not, without the prior
written consent of the Placement Agent, solicit or accept offers to purchase
shares of Common Stock (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof) otherwise than through the Placement Agent in accordance herewith.


(e)           No Shares shall be deemed to have been purchased and paid for, or
sold by the Company, until such Shares shall have been delivered to the Investor
purchasing such Shares against payment therefor by such Investor.  If the
Company shall default in its obligations to deliver Shares to a Investor whose
offer it has accepted, the Company shall indemnify and hold the Placement Agent
harmless against any loss, claim, damage or liability directly or indirectly
arising from or as a result of the default by the Company in accordance with the
procedures set forth in Section 6(c) hereof.


(f)           Payment of the purchase price for and delivery of the Shares shall
be made at a closing (the "Closing") at the offices of Bracewell & Giuliani LLP,
counsel for the Placement Agent, located at 711 Louisiana Street, Houston,
Texas, at 10:00 a.m., New York City time, on December 13, 2010 or at such other
time and date as the Placement Agent and the Company determine pursuant to Rule
15c6-1(a) under the Securities Exchange Act of 1934, as amended (the "Exchange
Act") (such date of payment and delivery being herein referred to as the
"Closing Date").  The sale of the Shares will be settled through the facilities
of The Depository Trust Company's DWAC system or The Depository Trust Company's
delivery versus payment (DVP) settlement service.  Payment of the purchase price
for the Shares to be purchased by Investors shall be made pursuant to
instructions contained in the Subscription Agreement.  Prior to the Closing,
each Investor purchasing Shares shall deposit with (i) the Company or (ii) the
Placement Agent, pursuant to the Subscription Agreement, an amount (the
"Purchase Amount") equal to the product of (x) the number of Shares such
Investor has agreed to purchase and (y) the Purchase Price.  The aggregate of
all such Purchase Amounts is herein referred to as the "Purchase
Funds.”  Subject to the terms and conditions hereof and of the Subscription
Agreements, the Placement Agent shall, on the Closing Date, deliver to the
Company, by Federal Funds wire transfer, the Purchase Funds so held by the
Placement Agent, reduced by an amount equal to the sum of the aggregate Agency
Fee payable to the Placement Agent and the Placement Agent's bona fide estimate
of the amount of expenses for which the Placement Agent is entitled to
reimbursement pursuant hereto.  At least one day prior to the Closing Date, the
Placement Agent shall submit to the Company its bona fide estimate of the amount
of expenses for which the Placement Agent is entitled to reimbursement pursuant
hereto.  As soon as reasonably practicable after the Closing Date, the Placement
Agent shall submit to the Company its expense reimbursement invoice, and the
Company or the Placement Agent, as applicable, shall make any necessary
reconciling payment(s) within thirty days after receipt of such invoice.  The
Company shall remit to the Placement Agent any remaining Agency Fees or the
Placement Agent's expenses for which the Placement Agent is entitled to
reimbursement.


2.           Representations and Warranties of the Company.  The Company
represents and warrants to the Placement Agent as of the date hereof, and as of
the Closing Date and agrees with the Placement Agent, as follows:


(a)           Filing of Registration Statement.  The Company has prepared and
filed, in conformity with the requirements of the Securities Act of 1933, as
amended (the "Securities Act"), and the published rules and regulations
thereunder (the "Rules and Regulations") adopted by the Securities and Exchange
Commission (the "Commission"), a registration statement, including a prospectus,
on Form S-3 (File No. 333-155718), which became effective on June 29, 2009,
relating to the Shares and the offering thereof (the "Offering") from time to
time in accordance with Rule 415(a)(1)(x) of the Rules and Regulations, and such
amendments thereof as may have been required to the date of this Agreement. The
term "Registration Statement" as used in this Agreement means the aforementioned
registration statement, as amended at the time of such registration statement's
effectiveness for purposes of Section 11 of the Securities Act (the "Effective
Time"), including (i) all documents filed as a part thereof or incorporated or
deemed to be incorporated by reference therein and (ii) any information in the
corresponding Base Prospectus (as defined below) or a prospectus supplement
filed with the Commission
 
2
 
 

--------------------------------------------------------------------------------

 
 
pursuant to Rule 424(b) under the Securities Act, to the extent such information
is deemed pursuant to Rule 430A ("Rule 430A"), 430B ("Rule 430B") or 430C
("Rule 430C") under the Securities Act to be a part thereof at the Effective
Time. If the Company has filed an abbreviated registration statement to register
additional shares of Common Stock pursuant to Rule 462(b) under the Rules and
Regulations (the "Rule 462(b) Registration Statement"), then any reference
herein to the term "Registration Statement" shall also be deemed to include such
Rule 462(b) Registration Statement.  For purposes of this Agreement, all
references to the Registration Statement, the Base Prospectus, any Preliminary
Prospectus (as defined below), the Prospectus (as defined below) or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System ("EDGAR").  All references in this Agreement to
amendments or supplements to the Registration Statement, the Base Prospectus,
any Preliminary Prospectus or the Prospectus shall be deemed to include the
subsequent filing of any document under the Exchange Act that is deemed to be
incorporated by reference therein or otherwise deemed to be a part thereof.


(b)           Effectiveness of Registration Statement; Certain Defined
Terms.  The Company and the transactions contemplated by this Agreement meet the
requirements and comply with the conditions for the use of Form S-3 under the
Securities Act.  The Registration Statement meets, and the offering and sale of
the Shares as contemplated hereby complies with, the requirements of Rule 415 of
the Rules and Regulations.  The Company has complied, to the Commission's
satisfaction, with all requests of the Commission for additional or supplemental
information.  No stop order preventing or suspending use of the Registration
Statement, any Preliminary Prospectus or the Prospectus or the effectiveness of
the Registration Statement has been issued by the Commission, and no proceedings
for such purpose pursuant to Section 8A of the Securities Act against the
Company or related to the Offering have been instituted or are pending or, to
the Company's knowledge, are contemplated or threatened by the Commission.  As
used in this Agreement:
 
(1)           "Base Prospectus" means the prospectus included in the
Registration Statement at the Effective Time, including the documents
incorporated by reference therein.
 
(2)           "Disclosure Package" means (i) the Statutory Prospectus, (ii) each
Issuer Free Writing Prospectus, if any, filed or used by the Company on or
before the Time of Sale and listed on Schedule I hereto (other than a roadshow
that is an Issuer Free Writing Prospectus but is not required to be filed under
Rule 433 of the Rules and Regulations) and (iii) the pricing and other
information set forth on Schedule III hereto, all considered together.


(3)           "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 of the Rules and Regulations relating to the
Shares in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) of the Rules and Regulations.


(4)           "Preliminary Prospectus" means any preliminary prospectus
supplement, subject to completion, relating to the Shares, filed by the Company
with the Commission pursuant to Rule 424(b) under the Securities Act for use in
connection with the offering and sale of the Shares, together with the Base
Prospectus.


(5)           "Prospectus" means the final prospectus supplement, relating to
the Shares, filed by the Company with the Commission pursuant to Rule 424(b)
under the Securities Act on or before the second business day after the date
hereof (or such earlier time as may be required under the Securities Act), in
the form furnished by the Company to the Placement Agent, for use in connection
with the offering and sale of the Shares that discloses the public offering
price and other final terms of the Offering of the Shares, together with the
Base Prospectus.


(6)           "Statutory Prospectus" means the Preliminary Prospectus, if any,
as amended and supplemented immediately prior to the Time of Sale.


(7)           "Time of Sale" means 8:30 a.m., New York City time, on the date of
this Agreement.
 
3
 
 

--------------------------------------------------------------------------------

 


(c)           Contents of Registration Statement.  The Registration Statement
complied when it became effective, complies as of the date hereof and, as
amended or supplemented, complied or will comply at the Time of Sale and will
comply at all times during which a prospectus is required by the Securities Act
to be delivered (whether physically or through compliance with Rule 172 under
the Securities Act or any similar rule) in connection with any sale of Shares
(the "Prospectus Delivery Period"), in all material respects, with the
requirements of the Securities Act and the Rules and Regulations; the
Registration Statement did not, as of the Effective Time, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, provided, that the Company makes no representation or warranty in
this subsection (c) with respect to statements in or omissions from the
Registration Statement in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent's Information (as defined in Section 7 hereof).


(d)           Contents of Prospectus.  The Prospectus will comply, as of the
date that it is filed with the Commission, the date of its delivery to Investors
and the Closing Date and at all times during the Prospectus Delivery Period, in
all material respects, with the requirements of the Securities Act; at no time
during the period that begins on the date the Prospectus is filed with the
Commission and ends at the end of the Prospectus Delivery Period or at the
Closing Date will the Prospectus, as then amended or supplemented, include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, provided, that the Company makes no
representation or warranty with respect to statements in or omissions from the
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent or its representatives or agents
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agent's Information.  The Prospectus contains or
will contain all required information under the Securities Act with respect to
the Shares and the distribution of the Shares.


(e)           Incorporated Documents.  Each of the documents incorporated or
deemed to be incorporated by reference, as amended, in the Registration
Statement, at the time such document was filed with the Commission or at the
time such document became effective, as applicable, complied, in all material
respects, with the requirements of the Exchange Act, was filed with the
Commission on a timely basis (or within the time periods specified by Rule
12b-25 under the Exchange Act) and did not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


(f)           Disclosure Package.  The Disclosure Package, as of the Time of
Sale, did not, and at the Closing Date will not, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that the
Company makes no representations or warranties in this subsection (f) with
respect to statements in or omissions from the Disclosure Package in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent or its representatives or agents specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent's Information.


(g)           Distributed Materials; Conflict with Registration
Statement.  Other than the Base Prospectus, any Preliminary Prospectus and the
Prospectus, the Company has not made, used, prepared, authorized, approved or
referred to and will not make, use, prepare, authorize, approve or refer to any
"written communication" (as defined in Rule 405 of the Rules and
Regulations("Rule 405")) that constitutes an offer to sell or a solicitation of
an offer to buy the Shares other than (i) any document not constituting a
prospectus pursuant to Section 2(a)(10)(a) of the Securities Act or Rule 134 of
the Rules and Regulations or (ii) the documents listed on Schedule I hereto and
other written communications approved in advance by the Placement Agent.
 
4



 
 

--------------------------------------------------------------------------------

 

(h)           Issuer Free Writing Prospectuses.  Each Issuer Free Writing
Prospectus, if any, conformed or will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations on the date of
first use, and the Company has complied or will comply with any filing
requirements applicable to such Issuer Free Writing Prospectus pursuant to the
Rules and Regulations.  Each Issuer Free Writing Prospectus, if any, when
considered together with the Disclosure Package, as of its issue date and at all
subsequent times through the completion of the Prospectus Delivery Period and on
the Closing Date did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, the Statutory Prospectus or the Prospectus, including
any document incorporated by reference therein and any prospectus supplement
deemed to be a part thereof that has not been superseded or modified, or include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that the Company makes no representation or warranty with respect to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agent or its representatives or agents specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent's Information.


(i)           Not an Ineligible Issuer.  (i) At the earliest time after the
filing of the Registration Statement that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h)(2) under
the Securities Act) of the Shares and (ii) at the date hereof, the Company was
not and is not an "ineligible issuer," as defined in Rule 405.


(j)           Due Incorporation.


(1)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Nevada, with the
requisite power and authority to own its properties and to conduct its business
as it is currently being conducted and as described in the Registration
Statement, the Prospectus and the Disclosure Package.  The Company is duly
qualified to transact business and is in good standing as a foreign corporation
in each other jurisdiction in which its ownership or leasing of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified or in good standing would not (i) have, individually or in the
aggregate, a material adverse effect upon the general affairs, business,
operations, prospects, properties, financial condition, or results of operations
of the Company and its subsidiaries, taken as a whole, or (ii) impair in any
material respect the power or ability of the Company to perform its obligations
under this Agreement and the Subscription Agreements or to consummate any
transactions contemplated by this Agreement and the Subscription Agreements,
including the issuance and sale of the Shares (any such effect as described in
clauses (i) or (ii), a "Material Adverse Effect");


(2)           Each of the subsidiaries of the Company has been duly incorporated
or formed, as the case may be, and is validly existing and in good standing
under the laws of its respective jurisdiction of organization, each with full
power and authority (corporate or otherwise) to own its properties and conduct
its business as described in the Registration Statement, the Prospectus and the
Disclosure Package, and each has been duly qualified as a foreign corporation or
other legal entity for the transaction of business and is in good standing under
the laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing would not result in a Material
Adverse Effect.


(k)           Subsidiaries.  Except as otherwise described in the Registration
Statement, the Prospectus and the Disclosure Package, the Company has no
material subsidiaries and does not own any beneficial interest, directly or
indirectly, in any material corporation, partnership, joint venture or other
business entity.
 
5


 
 

--------------------------------------------------------------------------------

 

(l)           Due Authorization, Etc.  The Company has the full right, power and
authority to enter into this Agreement and the Subscription Agreements and to
perform and discharge its obligations hereunder and thereunder.  This Agreement
has been duly authorized, executed and delivered by the Company.  Each
Subscription Agreement has been duly authorized by the Company and, prior to the
Closing Time, will have been duly executed and delivered by the Company and,
upon such execution and delivery, will constitute a valid, legal and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.


(m)           The Shares.  The issuance of the Shares has been duly and validly
authorized by the Company and, when issued, delivered and paid for by the
Investors in accordance with the terms of this Agreement and the Subscription
Agreement, the Shares will have been duly and validly issued and will be fully
paid and nonassessable, will not be subject to any statutory or contractual
preemptive rights or other rights to subscribe for or purchase or acquire any
shares of Common Stock which have not been waived or complied with, and will
conform in all material respects to the description thereof contained in the
Disclosure Package and the Prospectus, and such description conforms in all
material respects to the rights set forth in the instruments defining the same.


(n)           Capitalization.  The authorized capital stock of the Company
conforms as to legal matters to the description thereof contained in the
Disclosure Package and the Prospectus under the caption "Description of Capital
Stock.”  The issued and outstanding shares of capital stock of the Company have
been duly authorized and validly issued, are fully paid and nonassessable, and
have been issued in compliance with all federal and state securities laws.  None
of the outstanding shares of Common Stock was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase or acquire any securities of the Company or any of its
subsidiaries.  There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable for, any
capital stock of the Company or any of its subsidiaries, other than those
described in the Prospectus and the Disclosure Package or waived in writing on
or before the date hereof.  The description of the Company's stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, as described in the Prospectus and the Disclosure Package,
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights.  All the outstanding shares of
capital stock of each "significant subsidiary" within the meaning of Rule
1-02(w) of Regulation S-X (such a significant subsidiary of the Company, a
"Significant Subsidiary") have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and are owned directly by the Company or by another
wholly-owned subsidiary of the Company free and clear of any lien, encumbrance,
security interest, claim or charge, restriction upon voting or transfer or any
other claim of any third party, other than those described in the Registration
Statement, the Disclosure Package and the Prospectus.


(o)           No Conflict.  The execution, delivery and performance by the
Company of this Agreement and the Subscription Agreements, and the consummation
of the transactions contemplated hereby and thereby, including the issuance and
sale of the Shares by the Company, will not (i) conflict with or result in a
breach or violation of, or constitute a default under (nor constitute any event
which with or without notice, lapse of time or both would result in any breach
or violation of or constitute a default under), give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or its subsidiaries pursuant to any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or its subsidiaries or any of their properties may be bound or to which any of
their property or assets is subject, (ii) result in any violation of the
provisions of the charter or bylaws (or analogous governing instrument, as
applicable) of the Company or any of its subsidiaries, or (iii) result in any
violation of any law, statute, rule, regulation, judgment, order or decree of
any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or any of its properties or assets.
 
6



 
 

--------------------------------------------------------------------------------

 

(p)           No Consents Required.  No approval, authorization, consent or
order of or filing, qualification or registration with, any court or
governmental agency or body, foreign or domestic, which has not been made,
obtained or taken and is not in full force and effect, is required in connection
with the Company's execution, delivery and performance of this Agreement and the
Subscription Agreements, the consummation by the Company of the transactions
contemplated hereby and thereby or the issuance and sale of the Shares other
than (i) as may be required under the Securities Act, (ii) any necessary
qualification of the Shares under the securities or blue sky laws of the various
jurisdictions in which the Shares are being offered by the Placement Agent,
(iii) under the rules and regulations of the Financial Industry Regulatory
Authority, Inc. ("FINRA") (other than any approval required with respect to the
Base Prospectus), (iv) under the rules of the NASDAQ Global Market ("NASDAQ"),
or (v) any required filing on Form 8-K under the Exchange Act.


(q)           Preemptive Rights.  There are no preemptive rights or other rights
(other than rights which have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied or as
described in the Prospectus) to subscribe for or to purchase any shares of
Common Stock or shares of any other capital stock or other equity interests of
the Company or any of its subsidiaries, or any agreement or arrangement between
the Company and any of the Company's stockholders or between any of the
Company's subsidiaries and any of such subsidiary's stockholders, or to the
Company's knowledge, between or among any of the Company's stockholders or any
of its subsidiaries' stockholders, which grant special rights with respect to
any shares of the Company's or any of its subsidiaries' capital stock or which
in any way affect any stockholder's ability or right to alienate freely or vote
such shares.


(r)           Registration Rights.  There are no contracts, agreements or
understandings between the Company or any of its subsidiaries and any person
granting such person the right (other than rights which have been waived in
writing in connection with the transactions contemplated by this Agreement or
otherwise satisfied) to require the Company or any of its subsidiaries to
register any securities with the Commission in connection with this Offering.


(s)           Independent Accountants.  PricewaterhouseCoopers LLP, whose
reports on the consolidated financial statements of the Company are incorporated
by reference in the Registration Statement, the Prospectus and the Disclosure
Package, is (A) an independent public accounting firm within the meaning of the
Securities Act, (B) a registered public accounting firm (as defined in Section
2(a)(12) of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act")), and (C)
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act.  Except as disclosed in the Registration Statement and as pre-approved in
accordance with the requirements set forth in Section 10A of the Exchange Act,
PricewaterhouseCoopers LLP has not been engaged by the Company to perform any
"prohibited activities" (as set forth in Section 10A of the Exchange Act).


(t)           Financial Statements.  The consolidated financial statements of
the Company, together with the related schedules and notes thereto, set forth or
incorporated by reference in the Registration Statement, the Prospectus and the
Disclosure Package comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly in all material respects (i) the financial condition of the
Company and its consolidated subsidiaries as of the dates indicated and (ii) the
consolidated results of operations, stockholders' equity and changes in cash
flows of the Company and its consolidated subsidiaries for the periods therein
specified; and such financial statements and related schedules and notes thereto
have been prepared in conformity with United States generally accepted
accounting principles, consistently applied throughout the periods involved
(except as otherwise stated therein and subject, in the case of unaudited
financial statements, to normal year-end adjustments).  There are no other
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, the Prospectus or
the Disclosure Package; and the Company does not have any material liabilities
or obligations, direct or contingent (including any off-balance sheet
obligations), not disclosed in the Registration Statement, the Disclosure
Package and the Prospectus; and all disclosures contained in the Registration
Statement, the Disclosure Package and the Prospectus regarding "non-GAAP
financial measures" (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G under the Exchange Act and Item 10(e) of
Regulation S-K under the Securities Act, to the extent applicable, and present
fairly the information shown therein and the Company's basis for using such
measures.
 
7
 
 

--------------------------------------------------------------------------------

 


(u)           Absence of Material Changes.  Subsequent to the respective dates
as of which information is given in the Registration Statement, the Prospectus
and the Disclosure Package, and except as may be otherwise stated or
incorporated by reference in the Registration Statement, the Prospectus and the
Disclosure Package, there has not been (i) any Material Adverse Effect, (ii) any
transaction which is material to the Company or any of its subsidiaries taken as
a whole, (iii) any obligation, direct or contingent (including any off-balance
sheet obligations), incurred by the Company or any of its subsidiaries, which is
material to the Company or any of its subsidiaries taken as a whole, (iv) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company, (v) any change in the capital stock (other than a change in the
number of outstanding shares of Common Stock due to the issuance of shares upon
the exercise of outstanding options or warrants or the conversion of convertible
indebtedness), or material change in the short-term debt or long-term debt of
the Company or any of its subsidiaries taken as a whole (other than upon
conversion of convertible indebtedness) or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
grants of stock options under the Company's stock option plans existing on the
date hereof) of the Company or any of its subsidiaries.


(v)           Legal Proceedings.  Except as disclosed in the Company's filings
with the Commission, there are no legal or governmental actions, suits, claims
or proceedings pending or, to the Company's knowledge, threatened or
contemplated to which the Company or any of its subsidiaries is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, before or by any federal, state, local or foreign court or
governmental or regulatory commission, board, body, authority or agency, or
before or by any self-regulatory organization or other non-governmental
regulatory authority, which are required to be described in the Registration
Statement, the Disclosure Package or the Prospectus or a document incorporated
by reference therein and are not so described therein, or which, singularly or
in the aggregate, if resolved adversely to the Company or such subsidiary, would
reasonably be likely to result in a Material Adverse Effect. To the Company's
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by other third parties.


(w)           No Violation.  Neither the Company nor any of its subsidiaries is
in breach or violation of or in default (nor has any event occurred which with
notice, lapse of time or both would result in any breach or violation of, or
constitute a default) under (i) the provisions of its charter or bylaws (or
analogous governing instrument, as applicable) or (ii)  any term, covenant,
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which the Company
or such subsidiary is a party or by which any of its properties may be bound or
affected, or (iii) any statute, law, rule, regulation, ordinance, judgment,
order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or such subsidiary or any of its properties, as applicable, except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
has been waived or would not result in a Material Adverse Effect.


(x)           Permits.  The Company and each of its subsidiaries have made all
filings, applications and submissions required by, and own or possess all
approvals, licenses, certificates, certifications, clearances, consents,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, the appropriate federal, state or foreign regulatory authorities
necessary to conduct its business as described in the Disclosure Package and the
Prospectus (collectively, "Permits"), and is in compliance in all material
respects with the terms and conditions of all such Permits. All such Permits are
valid and in full force and effect.  Neither the Company nor any of its
subsidiaries has received any notice of any proceedings relating to revocation
or modification of, any such Permit, which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect.  Except as may be required under the Securities Act and state
and foreign blue sky laws and the rules and regulations of FINRA, no other
Permits are required for the Company or any of its subsidiaries to enter into,
deliver and perform this Agreement and the Subscription Agreements and to issue
and sell the Shares to be issued and sold by the Company hereunder.
 
8



 
 

--------------------------------------------------------------------------------

 

(y)           Not an Investment Company.  The Company is not and, after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Disclosure Package and the Prospectus, will
not be (i) required to register as an "investment company" as defined in the
Investment Company Act of 1940, as amended (the "Investment Company Act"), and
the rules and regulations of the Commission thereunder or (ii) a "business
development company" (as defined in Section 2(a)(48) of the Investment Company
Act).


(z)           No Price Stabilization.  Neither the Company nor any of its
subsidiaries, or any of their respective officers, directors, affiliates or
controlling persons has taken or will take, directly or indirectly, any action
designed to or that would be reasonably expected to cause or result in, or which
has constituted or which would reasonably be expected to constitute the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.


(aa)           Good Title to Property.  The Company and each of its subsidiaries
has good and defensible title to all property (whether real or personal)
described in the Registration Statement, the Disclosure Package and the
Prospectus as being owned by it, in each case free and clear of all liens,
claims, security interests, other encumbrances or defects (collectively,
"Liens"), except (i) such as are described in the Registration Statement, the
Disclosure Package and the Prospectus and (ii) those that would not,
individually or in the aggregate materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company or any of its subsidiaries. All of the property
described in the Registration Statement, Disclosure Package and the Prospectus
as being held under lease by the Company or any of its subsidiaries is held
thereby under valid, subsisting and enforceable leases, without any liens,
restrictions, encumbrances or claims, except those that, individually or in the
aggregate, are not material and do not materially interfere with the use made
and proposed to be made of such property by the Company or such subsidiary.


(bb)           Intellectual Property Rights.  The Company and each of its
subsidiaries owns or possesses the right to use all patents, trademarks,
trademark registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, "Intellectual Property") necessary to carry on its businesses as
currently conducted, and as proposed to be conducted as described in the
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company or any of its subsidiaries with respect to the foregoing except for
those that would not reasonably be expected to have a Material Adverse
Effect.  The Company's and each of its subsidiaries' business as now conducted
and as proposed to be conducted, to the knowledge of the Company, does not and
will not infringe or conflict with any patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses or other Intellectual Property or
franchise right of any person.  Neither the Company nor any of its subsidiaries
has received notice of any claim against the Company or any of its subsidiaries
alleging the infringement by the Company or any of its subsidiaries of any
patent, trademark, service mark, trade name, copyright, trade secret, license in
or other intellectual property right or franchise right of any person.


(cc)           No Labor Disputes.  No labor problem or dispute with the
employees of the Company or any of the Company's subsidiaries exists, or, to the
Company's knowledge, is threatened or imminent, which would reasonably be
expected to result in a Material Adverse Effect.  The Company is not aware that
any key employee or significant group of employees of the Company or any of the
Company's subsidiaries plans to terminate employment with the Company or any of
the Company's subsidiaries.  Neither the Company nor any of its subsidiaries has
engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, result in a Material Adverse Effect, (i) there
is (A) no unfair labor practice complaint pending or, to the Company's
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or to the
Company's knowledge, threatened, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company's knowledge, threatened against the Company
or any of its subsidiaries and (C) no union representation dispute currently
existing concerning the employees of the Company or any of its subsidiaries and
(ii) to the Company's
 
9
 
 

--------------------------------------------------------------------------------

 
 
 knowledge, (A) no union organizing activities are currently taking place
concerning the employees of the Company or any of its subsidiaries and (B) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974 ("ERISA") or the rules and regulations promulgated thereunder concerning
the employees of the Company or any of its subsidiaries.


(dd)           Taxes.  Except as disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, the Company and each of its subsidiaries
(i) has timely filed all necessary federal, state, local and foreign income and
franchise tax returns (or timely filed applicable extensions therefor) that have
been required to be filed and (ii) is not in default in the payment of any taxes
which were payable pursuant to such returns or any assessments with respect
thereto, other than any which the Company or any of its subsidiaries is
contesting in good faith and for which adequate reserves have been provided and
reflected in the Company's financial statements included in the Registration
Statement, the Disclosure Package and the Prospectus. Except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, neither the
Company nor any of its subsidiaries has any tax deficiency that has been or, to
the knowledge of the Company, is reasonably likely to be asserted or threatened
against it that would result in a Material Adverse Effect.  Neither the Company
nor any of its subsidiaries has engaged in any transaction which is a corporate
tax shelter or which could be characterized as such by the Internal Revenue
Service or any other taxing authority.


(ee)           ERISA.  The Company and each of its subsidiaries is in compliance
in all material respects with all presently applicable provisions of ERISA; no
"reportable event" (as defined in ERISA) has occurred with respect to any
"pension plan" (as defined in ERISA) for which the Company or any of its
subsidiaries would have any liability; neither the Company nor any of its
subsidiaries has incurred and does not expect to incur liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any "pension
plan" or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
"Code"); and each "pension plan" for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.


(ff)           Compliance with Environmental Laws.  The Company and each of its
subsidiaries (i) is in compliance with any and all applicable foreign, federal,
state and local laws, orders, rules, regulations, directives, decrees and
judgments relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of human health and safety or the
environment which are applicable to their businesses ("Environmental Laws");
(ii) has received and is in compliance with all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business; and (iii) is in compliance with all terms and conditions of any such
permit, license or approval, except where such noncompliance with Environmental
Laws, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals would not, individually or in the aggregate, result in a Material
Adverse Effect. There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would,
individually or in the aggregate, result in a Material Adverse Effect.


(gg)           Insurance.  The Company and each of its subsidiaries maintains or
is covered by insurance provided by recognized, financially sound and reputable
institutions with insurance policies in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
as is customary for companies engaged in similar businesses in similar
industries.  All such insurance is fully in force on the date hereof and will be
fully in force as of the Closing Date.  The Company has no reason to believe
that it and its subsidiaries will not be able to renew their existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.  Neither the Company nor any of its
subsidiaries has been denied any material insurance policy or coverage for which
it has applied.  Neither the Company nor any of its subsidiaries insures risk of
loss through any captive insurance, risk retention group, reciprocal group or by
means of any fund or pool of assets specifically set aside for contingent
liabilities other than as described in the Disclosure Package.
 
10
 
 
 

--------------------------------------------------------------------------------

 


(hh)           Accounting Controls.  Except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus, the Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management's
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.


(ii)           Disclosure Controls.  The Company has established, maintains and
evaluates "disclosure controls and procedures" (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company and its subsidiaries is
made known to the Company's principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared, (ii) have been evaluated for effectiveness as of the end of the last
fiscal period covered by the Registration Statement; and (iii) except as
disclosed in the Registration Statement, the Disclosure Package and the
Prospectus, such disclosure controls and procedures are effective to perform the
functions for which they were established. Except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, there are no
material weaknesses in the design or operation of internal control over
financial reporting which could adversely affect the Company's ability to
record, process, summarize, or report financial data to management and the Board
of Directors of the Company.  The Company is not aware of any fraud, whether or
not material, that involves management or other employees who have a role in the
Company's internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, except any corrective actions with regard to significant
deficiencies and material weaknesses.  A member of the Audit Committee of the
Board of Directors of the Company (the "Audit Committee") has confirmed to the
Chief Executive Officer, Chief Financial Officer or General Counsel of the
Company that, except as set forth in the Disclosure Package and the Prospectus,
the Audit Committee is not reviewing or investigating, and neither the Company's
independent auditors nor its internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of or changing the Company's disclosure with respect to, any of the
Company's material accounting policies, (ii) any matter which could result in a
restatement of the Company's financial statements for any annual or interim
period during the current or prior three fiscal years, or (iii) a significant
deficiency, material weakness, change in internal control over financial
reporting or fraud involving management or other employees who have a
significant role in the internal control over financial reporting.


(jj)           Minute Books.  The minute books of the Company and each of its
subsidiaries that would be a Significant Subsidiary have been made available
upon request to the Placement Agent and counsel for the Placement Agent, and
such books (i) contain a complete summary in all material respects of all
meetings and actions of the board of directors (including each board committee)
and shareholders of the Company (or analogous governing bodies and interest
holders, as applicable), and each of its Significant Subsidiaries since the time
of its incorporation or organization through the date of the latest meeting and
action, and (ii) accurately in all material respects reflect all transactions
referred to in such minutes.


(kk)           Contracts; Off-Balance Sheet Interests.  There is no document,
contract, permit or instrument, or off-balance sheet transaction (including
without limitation, any "variable interests" in "variable interest entities," as
such terms are defined in Financial Accounting Standards Board Interpretation
No. 46) of a character required by the Securities Act or the Rules and
Regulations to be described in the Registration Statement or the Disclosure
Package or to be filed as an exhibit to the Registration Statement or document
incorporated by reference therein, which is not described or filed as
required.  Each description of a document, contract, permit or instrument in the
Registration Statement or the Disclosure Package accurately reflects in all
material respects the terms of the underlying document, contract, permit or
instrument.  The documents, contracts, permits and instruments described in the
immediately preceding sentence to which the Company is a party have been duly
authorized, executed and delivered by the Company,
 
11
 
 

--------------------------------------------------------------------------------

 
 
constitute valid and binding agreements of the Company, are enforceable against
and by the Company in accordance with the terms thereof (except as rights to
indemnity thereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the rights of creditors
generally and subject to general principles of equity) and are in full force and
effect on the date hereof.  No default exists, and no event has occurred which
with notice or lapse of time or both would constitute a default, in the due
performance and observance of any term, covenant or condition, by the Company or
a subsidiary, if a subsidiary is a party thereto, of any agreement or instrument
to which the Company or any of its subsidiaries is a party or by which the
Company or its properties or business or a subsidiary or the subsidiary's
properties or business may be bound or affected which default or event,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


(ll)           No Undisclosed Relationships.  No relationship, direct or
indirect, exists between or among the Company on the one hand and the directors,
officers, stockholders, customers or suppliers of the Company or any of their
affiliates on the other hand, which is required to be described in the
Registration Statement, the Disclosure Package or the Prospectus or a document
incorporated by reference therein and which has not been so described.


(mm)           Brokers Fees.  Except as disclosed in the Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person (other than this Agreement) that would give rise to a claim against the
Company or the Placement Agent for a brokerage commission, finder's fee or other
like payment in connection with the offering and sale of the Shares.


(nn)           Forward-Looking Statements.  No forward-looking statements
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in either the Disclosure Package or the Prospectus have
been made or reaffirmed without a reasonable basis therefor or have been
disclosed other than in good faith.


(oo)           Sarbanes-Oxley Act.  The Company, and to its knowledge, each of
the Company's directors or officers, in their capacities as such, is in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission.  Each of the principal executive officer and the principal financial
officer of the Company (and each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the Commission.  For
purposes of the preceding sentence, "principal executive officer" and "principal
financial officer" shall have the meanings given to such terms in the
Sarbanes-Oxley Act.


(pp)           Foreign Corrupt Practices.  Neither the Company nor, to the
Company's knowledge, any other person acting on behalf of the Company, including
without limitation any director, officer, agent or employee of the Company or
any of its subsidiaries has, directly or indirectly, while acting on behalf of
the Company or any of its subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity or failed to disclose fully any contribution in violation of
law, (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any jurisdiction thereof, (iii) violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.


(qq)           Affiliate Transactions.  There are no transactions, arrangements
or other relationships between and/or among the Company, any of its affiliates
(as such term is defined in Rule 405) and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company's
liquidity or the availability of or requirements for its capital resources
required to be described in the Disclosure Package and the Prospectus or a
document incorporated by reference therein which have not been described as
required.  The Company does not, directly or indirectly, including through any
subsidiary, have any outstanding personal loans or other credit extended to or
for any of its directors or executive officers.
 
12



 
 

--------------------------------------------------------------------------------

 

(rr)           Statistical or Market-Related Data.  Any statistical,
industry-related or market-related data included or incorporated by reference in
the Registration Statement, the Prospectus or the Disclosure Package, are based
on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.


(ss)           Money Laundering Laws.  The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the USA PATRIOT Act, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the "Money Laundering Laws") and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company with respect to the Money
Laundering Laws is pending, or to the knowledge of the Company, threatened
against the Company or any of its subsidiaries.


(tt)           OFAC.  Neither the Company nor, to the knowledge of the Company,
any director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any affiliate,
joint venture partner or other person or entity, which, to the Company's
knowledge, will use such proceeds for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.


(uu)           Margin Securities.  The Company does not own any "margin
securities" as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the "Federal Reserve Board"), and none of the
proceeds of the sale of the Shares will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Shares to be considered a "purpose credit" within the meanings of Regulation
T, U or X of the Federal Reserve Board.


(vv)           Rated Securities.  At the Time of Sale there were, and as of the
Closing Date there will be, no securities of or guarantees by the Company that
are rated by a "nationally recognized statistical rating organization," as that
term is defined in Rule 436(g)(2) promulgated under the Act.


(ww)           FINRA Affiliations.  There are no affiliations or associations
between (i) any member of FINRA and (ii) the Company or any of the Company's
officers, directors or 5% or greater securityholders or any beneficial owner of
the Company's unregistered equity securities that were acquired at any time on
or after the one hundred eightieth (180th) day immediately preceding the date
the Registration Statement was initially filed with the Commission, except as
set forth in the Registration Statement, the Disclosure Package and the
Prospectus.


(xx)           Exchange Act Requirements.  The Company has filed in a timely
manner (or within the periods specified by Rule 12b-25 under the Exchange Act)
all reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d)
of the Exchange Act during the preceding 36 months (except to the extent that
Section 15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g)
of the Exchange Act, which shall be governed by the next clause of this
sentence); and the Company has filed in a timely manner all reports required to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act, except where
the failure to timely file could not reasonably be expected individually or in
the aggregate to have a Material Adverse Effect.
 
13



 
 

--------------------------------------------------------------------------------

 

(yy)           Trading Market.  No approval of the shareholders of the Company
under the rules and regulations of any trading market is required for the
Company to issue and deliver to the Investors the Shares.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act and is listed
on the NASDAQ, and the Company has taken no action designed to, or reasonably
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NASDAQ, nor has
the Company received any notification that the Commission or the NASDAQ is
contemplating terminating such registration or listing.  The Company has
complied in all material respects with the applicable requirements of the NASDAQ
for maintenance of inclusion of the Common Stock thereon.  The Company has filed
a notification of the listing of the Shares on the NASDAQ.


(zz)           Reserve Reports.  The information underlying the estimates of the
reserves of the Company and its subsidiaries, which was supplied by the Company
to RPS Energy ("RPS"), independent petroleum engineers, and Hohn Engineering,
PLLC ("Hohn"), independent petroleum engineers, for purposes of preparing the
reserve reports incorporated by reference into the Registration Statement (the
"Reserve Reports"), including, without limitation, production volumes, sales
prices for production, contractual pricing provisions under oil or gas sales or
marketing contracts under hedging arrangements, costs of operations and
development, and working interest and net revenue interest information relating
to the Company's ownership interests in properties, was true and correct in all
material respects on the dates of such Reserve Reports; the estimates of future
capital expenditures and other future exploration and development costs supplied
to RPS and Hohn were prepared in good faith and with a reasonable basis; the
information provided to RPS and Hohn by the Company for purposes of preparing
the Reserve Reports was prepared in accordance with customary industry
practices; each of RPS and Hohn was, as of the dates of the Reserve Reports
prepared by it, and is, as of the date hereof, independent petroleum engineers
with respect to the Company; other than any decrease in reserves resulting from
normal production of the reserves and intervening spot market product price
fluctuations incorporated by reference into the Registration Statement, to the
knowledge of the Company, there are not any facts or circumstances that would
adversely effect the reserves in the aggregate, or the aggregate present value
of future net cash flows therefrom, as incorporated by reference into the
Registration Statement and reflected in the Reserve Reports such as to cause a
material adverse change; estimates of such reserves and the present value of the
future net cash flows therefrom as incorporated by reference into the
Registration Statement and reflected in the Reserve Reports comply in all
material respects to the applicable requirements of Regulations S-K and S-X
under the Act.


(aaa)           Other Information.  The Company has not provided and has not
authorized any other person to act on its behalf to provide any Investor or its
respective agents or counsel with any information about the Company that
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Disclosure Package.


Any certificate signed by any officer of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent in connection with the
offering of the Shares shall be deemed a representation and warranty by the
Company to the Placement Agent as to the matters covered thereby.


3.           Covenants.  The Company covenants and agrees with the Placement
Agent as follows:


(a)           Reporting Obligations; Exchange Act Compliance.  The Company will
file: (i) any Preliminary Prospectus and the Prospectus with the Commission
within the time periods specified by Rule 424(b) and Rules 430A, 430B or 430C
under the Securities Act, as applicable, (ii) any Issuer Free Writing Prospectus
to the extent required by Rule 433 under the Securities Act, if applicable,
(iii) all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act subsequent to the date of the Prospectus during the
Prospectus Delivery Period, and (iv) furnish copies of each Issuer Free Writing
Prospectus, if any, (to the extent not previously delivered) to the Placement
Agent prior to 11:00 a.m. New York City time, on the second business day next
succeeding the date of this Agreement in such quantities as the Placement Agent
shall reasonably request.
 
14



 
 

--------------------------------------------------------------------------------

 

(b)           Continued Compliance with Securities Law.  If, at any time prior
to the filing of the Prospectus pursuant to Rule 424(b), any event occurs as a
result of which the Disclosure Package as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, the Company will (i) promptly notify
the Placement Agent so that any use of the Disclosure Package may cease until it
is amended or supplemented and (ii) amend or supplement the Disclosure Package
to correct such statements or omission. If, during the Prospectus Delivery
Period, any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary at any time to amend the Registration Statement or supplement the
Prospectus to comply with the Securities Act, the Company will (A) promptly
notify the Placement Agent of such event and (B) promptly prepare and file with
the Commission and furnish, at its own expense, to the Placement Agent and, to
the extent applicable, the dealers and any other dealers upon request of the
Placement Agent, an amendment or supplement which will correct such statement or
omission or an amendment which will effect such compliance.  Upon request, the
Company will deliver promptly to the Placement Agent such number of the
following documents as the Placement Agent shall reasonably request: 
(i) conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) any Preliminary Prospectus,
(iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the delivery of
the documents referred to in clauses (i), (ii) (iii) and (iv) of this subsection
(b) to be made not later than 10:00 a.m., New York time, on the business day
following the date of request), (v) conformed copies of any amendment to the
Registration Statement (excluding exhibits), (vi) any amendment or supplement to
the Disclosure Package or the Prospectus (the delivery of the documents referred
to in clauses (v) and (vi) of this subsection (b) to be made not later than
10:00 a.m., New York City time, on the business day following the date of
request) and (vii) any document incorporated by reference in the Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vii) of this subsection (b) to be made not
later than 10:00 a.m., New York City time, on the business day following the
date of request).


(c)           Issuer Free Writing Prospectuses.  The Company will (i) not make
any offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a "free writing prospectus" (as
defined in Rule 405 under the Securities Act) required to be filed by the
Company with the Commission under Rule 433 under the Securities Act unless the
Placement Agent approves its use in writing prior to first use (each, a
"Permitted Free Writing Prospectus"); provided, that the prior written consent
of the Placement shall be deemed to have been given in respect of any electronic
road show; (ii) treat each Permitted Free Writing Prospectus prepared or
approved by the Company as an Issuer Free Writing Prospectus; (iii) comply with
the requirements of Rules 164 and 433 under the Securities Act applicable to any
Issuer Free Writing Prospectus, including the requirements relating to filing
timely with the Commission, legending and record keeping; and (iv) not take any
action that would result in the Placement Agent or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder. The
Company and the Placement Agent, as applicable, will satisfy the conditions in
Rule 433 under the Securities Act to avoid a requirement to file with the
Commission any electronic road show.


(d)           Conflicting Issuer Free Writing Prospectus.  If at any time
following the issuance of an Issuer Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement relating to the Shares or included or would include an
untrue statement of a material fact or omitted or would omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
promptly will notify the Placement Agent and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent's
Information.
 
15
 
 

--------------------------------------------------------------------------------

 


(e)           Blue Sky Laws.  The Company will promptly take or cause to be
taken, from time to time, such actions as the Placement Agent may reasonably
request to qualify the Shares for offering and sale under the state securities,
or blue sky, laws of such states or other jurisdictions as the Placement Agent
may reasonably request and to maintain such qualifications in effect so long as
the Placement Agent may request for the distribution of the Shares, provided,
that in no event shall the Company be obligated to qualify as a foreign
corporation in any jurisdiction in which it is not so qualified or to file a
general consent to service of process in any jurisdiction or subject itself to
taxation as doing business in any jurisdiction. The Company will advise the
Placement Agent promptly of the suspension of the qualification or registration
of (or any exemption relating to) the Shares for offering, sale or trading in
any jurisdiction or any initiation or threat of any proceeding for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.


(f)           Earnings Statement.  As soon as practicable, the Company will make
generally available to holders of its securities, an earnings statement of the
Company (which need not be audited) covering a period of at least 12 months
beginning after the date of this Agreement that will satisfy the provisions of
Section 11(a) of the Securities Act and the Rules and Regulations (including, at
the option of the Company, Rule 158).  For the purpose of the preceding
sentence, "as soon as practicable" means the 45th day after the end of the
fourth fiscal quarter following the fiscal quarter that includes the date of
this Agreement, except that if such fourth fiscal quarter is the last quarter of
the Company's fiscal year, "as soon as practicable" means the 90th day after the
end of such fourth fiscal quarter.


(g)           Use of Proceeds.  The Company will apply the net proceeds from the
sale of the Shares in the manner set forth in the Prospectus under the heading
"Use of Proceeds."


(h)           Public Communications.  Prior to 9:00 a.m. New York City time on
the business day immediately subsequent to the date hereof, the Company shall
issue a press release (the "Press Release") reasonably acceptable to the
Placement Agent disclosing the execution of this Agreement and the transactions
contemplated hereby and thereby.  Prior to the Closing Date, the Company
covenants not to issue any press release (other than the Press Release) or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law.


(i)           Stabilization.  The Company will not take directly or indirectly
any action designed, or that might reasonably be expected to cause or result in,
or that will constitute, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares.


(j)           Transfer Agent.  The Company shall engage and maintain, at its
expense, a transfer agent for the Common Stock.


(k)           Listing.  The Company shall use its best efforts to ensure the
Shares are listed for quotation on the NASDAQ at the Closing Date and to
maintain such listing.


(l)           Investment Company Act.  The Company shall not invest, or
otherwise use the proceeds received by the Company from its sale of the Shares
in such a manner as would require the Company to register as an investment
company under the Investment Company Act.


(m)           Sarbanes-Oxley Act.  The Company will comply with all effective
applicable provisions of the Sarbanes Oxley Act.


(n)           Periodic Reports.  The Company will file with the Commission such
periodic and special reports as required by the Exchange Act.
 
16
 
 

--------------------------------------------------------------------------------

 


(o)           Lock-Up Period.  The Company will not, for a period of sixty (60)
days from the date of this Agreement, (the "Lock-Up Period") without the prior
written consent of the Placement Agent, directly or indirectly offer, sell,
assign, transfer, pledge, contract to sell, grant any option to purchase, make
any short sale or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for shares of Common
Stock, other than (i) the Company's sale of the Shares hereunder, (ii) the
issuance of shares of Common Stock, options to acquire shares of Common Stock or
restricted stock units that provide a contingent right to acquire shares of
Common Stock pursuant to the Company's employee benefit plans, qualified stock
option plans or other director or employee compensation plans as such plans are
in existence on the date hereof and described in the Prospectus, and (iii) the
issuance of shares of Common Stock pursuant to the valid vesting of restricted
stock units, exercises of options, warrants or rights outstanding on the date
hereof.  The Company will cause each executive officer and director listed on
Schedule II to furnish to the Placement Agent, prior to the date of this
Agreement, a letter, substantially in the form of Exhibit B hereto, pursuant to
which each such person shall agree, among other things, not to directly or
indirectly offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, or announce the intention to otherwise dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for shares of Common Stock, not to engage in any swap, hedge or similar
agreement or arrangement that transfers, in whole or in part, directly or
indirectly, the economic risk of ownership of shares of Common Stock or any such
securities and not to engage in any short selling of any shares of Common Stock
or any such securities, during the Lock-Up Period, without the prior written
consent of the Placement Agent (provided, however, that the Company's directors
and executive officers may put in place a Rule 10b5-1 trading plan during the
Lock-Up Period that becomes effective after the termination of the Lock-Up
Period and may sell up to the number of shares of Common Stock set forth
opposite their respective names on Schedule II, not to exceed an aggregate of
105,000 shares of Common Stock for all such directors and executive
officers).  The Company also agrees that during the Lock-Up Period, other than
for the sale of the Shares hereunder and under the circumstances set forth in
clauses (ii) and (iii) above, without prior written consent of the Placement
Agent, the Company will not file any registration statement, preliminary
prospectus or prospectus, or any amendment or supplement thereto, under the
Securities Act for any such transaction or which registers, or offers for sale,
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for shares of Common Stock, except for a registration statement on
Form S-8 relating to employee benefit plans or a registration statement for the
resale of securities of the Company.


(p)           Registration of Preferred Stock Purchase Rights.  To the extent
that registration under Section 12(b) or 12(g) of the Exchange Act of the
preferred stock purchase rights (the "Rights") issued pursuant to the Rights
Agreement dated as of April 4, 2007 between the Company and Fidelity Transfer
Company, as rights agent, is required by the Exchange Act or the rules and
regulations of the Commission thereunder, the Company shall, as soon as
practicable after the date hereof, file with the Commission a registration
statement on an appropriate form to effect the registration of the Rights under
Section 12(b) or 12(g), as applicable, of the Exchange Act and shall use its
reasonable best efforts to cause such registration statement to become
effective. 


4.           Costs and Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or reimburse the Placement Agent for all actual and accountable direct and
reasonable expenses incident to the performance of this Agreement and in
connection with the transactions contemplated hereby, including the reasonable
legal fees and expenses of counsel to the Placement Agent, up to an aggregate
amount of $50,000.


5.           Conditions of Placement Agent's Obligations.  The obligations of
the Placement Agent hereunder and Closing of the sale of the Shares are subject
to the following conditions and no Closing shall occur unless such conditions
are satisfied on the Closing Date:


(a)           Filings with the Commission.  Each Issuer Free Writing Prospectus,
if any, and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 3(a) hereof.
 
17



 
 

--------------------------------------------------------------------------------

 

(b)           No Stop Orders.  Prior to the Closing: (i) no stop order
suspending the effectiveness of the Registration Statement or any part thereof,
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus or any part thereof shall have been issued under the Securities Act
and no proceedings for that purpose or pursuant to Section 8A under the
Securities Act shall have been initiated or threatened by the Commission, (ii)
no order suspending the qualification or registration of the Shares under the
securities or blue sky laws of any jurisdiction shall be in effect and (iii) all
requests for additional information on the part of the Commission (to be
included or incorporated by reference in the Registration Statement, the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agent. On or prior to the Closing Date, the Registration Statement or
any amendment thereof or supplement thereto shall not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
neither the Disclosure Package, nor any Issuer Free Writing Prospectus nor the
Prospectus nor any amendment thereof or supplement thereto shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.


(c)           Action Preventing Issuance.  No action shall have been taken and
no law, statute, rule, regulation or order shall have been enacted, adopted or
issued by any governmental agency or body which would prevent the issuance or
sale of the Shares or materially and adversely affect or would reasonably be
expected to materially and adversely affect the business or operations of the
Company; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued
which would prevent the issuance or sale of the Shares or materially and
adversely affect or would reasonably be expected to materially and adversely
affect the business or operations of the Company.


(d)           Material Adverse Change.  Subsequent to the date of the latest
audited financial statements included or incorporated by reference in the
Disclosure Package, (i) neither the Company nor any of its subsidiaries taken as
a whole has sustained any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in the Disclosure Package, (ii) there has not been
any change in the capital stock (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants or the conversion of convertible
indebtedness), or material change in the short–term debt or long–term debt of
the Company (other than upon conversion of convertible indebtedness) or any
material adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, stockholders' equity or results of
operations of the Company, otherwise than as set forth in the Disclosure
Package, the effect of which, in any such case described in clause (i) or (ii)
of this subsection (d), is, in the reasonable judgment of the Placement Agent,
so material and adverse as to make it impracticable or inadvisable to proceed
with the sale or delivery of the Shares on the terms and in the manner
contemplated in the Disclosure Package.


(e)           Representations and Warranties.  Each of the representations and
warranties of the Company contained herein shall be true and correct when made
and on and as of the Closing Date, as if made on such date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date), and all covenants and agreements
herein contained to be performed on the part of the Company and all conditions
herein contained to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with.


(f)           Opinions of Counsel to the Company.  The Placement Agent shall
have received from Kruse Landa Maycock & Ricks, LLC, counsel to the Company,
such counsel's written opinion, addressed to the Placement Agent and dated the
Closing Date, to the effect set forth on Exhibit C attached hereto.


(g)           Opinion of Counsel to the Placement Agent.  The Placement Agent
shall have received from Bracewell & Giuliani LLP, counsel for the Placement
Agent, such counsel's opinion or opinions, dated the Closing Date, with respect
to such matters as the Placement Agent may reasonably require, and the Company
shall have furnished to such counsel such documents as it requests to enable it
to pass upon such matters.
 
18
 
 

--------------------------------------------------------------------------------

 


(h)           Accountant's Comfort Letter.  On the date hereof, the Placement
Agent shall have received a letter dated the date hereof (the "Comfort Letter"),
addressed to the Placement Agent and in form and substance reasonably
satisfactory to the Placement Agent and counsel for the Placement Agent, from
PricewaterhouseCoopers LLP, (i) confirming that they are independent public
accountants with respect to the Company within the meaning of the Securities Act
and the Rules and Regulations and (ii) stating, as of the date hereof (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Disclosure Package,
as of a date not more than three days prior to the date hereof), the conclusions
and findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants' "comfort letters" to underwriters,
delivered according to Statement of Auditing Standards No. 72 and Statement of
Auditing Standard No. 100 (or successor bulletins), in connection with
registered public offerings.


(i)           Bring-Down Letter.  On the Closing Date, the Placement Agent shall
have received from PricewaterhouseCoopers LLP a letter (the "Bring-Down
Letter"), dated as of the Closing Date, addressed to the Placement Agent and in
form and substance reasonably satisfactory to the Placement Agent and counsel
for the Placement Agent, (i) confirming that they are independent public
accountants with respect to the Company within the meaning of the Securities Act
and the Rules and Regulations, (ii) stating, as of the date of the Bring-Down
Letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Disclosure Package and the Prospectus, as of a date not more than three days
prior to the date of the Bring-Down Letter), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the Comfort Letter and (iii) confirming in all material respects the conclusions
and findings set forth in the Comfort Letter.


(j)           Officer's Certificate.  The Placement Agent shall have received on
the Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive officer and the chief financial officer of
the Company to the effect that:


(i)           each of the representations, warranties and agreements of the
Company contained in this Agreement were true and correct when originally made
and as of the Time of Sale and the Closing Date as if made on each such date
(except that those representations and warranties that address matters only as
of a particular date remain true and correct as of each such date); and the
Company has complied with all agreements and satisfied all the conditions on its
part required under this Agreement to be performed or satisfied at or prior to
the Closing Date;


(ii)           there has not been, subsequent to the date of the most recent
audited financial statements included or incorporated by reference in the
Disclosure Package, any material adverse change in the financial position or
results of operations of the Company, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change, in or affecting the condition (financial or
otherwise), results of operations, business, assets or prospects of the Company
except as set forth in or incorporated by reference into the Prospectus or the
Disclosure Package;


(iii)           no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Shares for offering or sale, nor suspending or preventing the use of the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus has
been issued, and no proceedings for that purpose or pursuant to Section 8A under
the Securities Act is pending or, to their knowledge, threatened by the
Commission or any state or regulatory body;
 
19
 
 

--------------------------------------------------------------------------------

 


(iv)           the Registration Statement and each amendment thereto, at the
Time of Sale and as of the date of this Agreement and as of the Closing Date did
not include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Disclosure Package, as of the Time of Sale and
as of the Closing Date, any Issuer Free Writing Prospectus as of its date and as
of the Closing Date, the Prospectus and each amendment or supplement thereto, as
of the respective date thereof and as of the Closing Date, did not include any
untrue statement of a material fact and did not omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading; and


(v)           no event has occurred as a result of which it is necessary to
amend or supplement the Registration Statement, the Prospectus or the Disclosure
Package in order to make the statements therein not untrue or misleading in any
material respect.


(k)           Lock-Up Letters.  The Placement Agent shall have received the
written agreements, substantially in the form of Exhibit B hereto, of the
executive officers and directors of the Company listed in Schedule II to this
Agreement.


(l)           Subscription Agreements.  The Company shall have entered into
Subscription Agreements with each of the Investors, and such agreements shall be
in full force and effect on the Closing Date.


(m)           NASDAQ. The Shares shall have been listed and authorized for
trading on the NASDAQ, and satisfactory evidence of such actions shall have been
provided to the Placement Agent.


(n)           Engineer Letters.  The Placement Agent shall have received on the
Closing Date a letter from each of RPS and Hohn, addressed to the Placement
Agent and dated the Closing Date, an independence letter, in form and substance
reasonably satisfactory to the Placement Agent.


(o)           Additional Documents.  Prior to the Closing Date, the Company
shall have furnished to the Placement Agent such further information,
certificates or documents as the Placement Agent shall have reasonably
requested.


All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.


If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 12 hereof shall at all times
be effective and shall survive such termination.


6.           Indemnification and Contribution.


(a)           Indemnification of the Placement Agent.  The Company agrees to
indemnify, defend and hold harmless the Placement Agent, its affiliates, each of
its directors, officers, members, employees, representatives and agents and any
person who controls the Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each a "Control Person"), and
the successors and assigns of all of the foregoing persons, from and against any
losses, claims, damages, expenses or liabilities, joint or several, to which
such person may become subject, under the Securities Act, the Exchange Act, or
other federal or state statutory law or regulation, the common law or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, any Preliminary Prospectus, the Disclosure Package,
the Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or in any materials or information provided to Investors by, or with
the approval of, the Company in connection with the marketing of the offering of
the
 
20
 
 

--------------------------------------------------------------------------------

 
 
Shares ("Marketing Materials"), including any roadshow or investor presentations
made to Investors by the Company (whether in person or electronically) or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse each such person for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending against such loss, claim, damage, liability, expense or action; or
(ii) in whole or in part upon any inaccuracy in the representations and
warranties of the Company contained herein; or (iii) in whole or in part upon
any failure of the Company to perform its obligations hereunder or under law;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, expense, liability or action arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in the Registration Statement, any Preliminary
Prospectus, the Disclosure Package, the Prospectus, or any such amendment or
supplement, any Issuer Free Writing Prospectus or in any Marketing Materials, in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent or its representatives or agents, specifically
for use in the preparation thereof, which information the parties hereto agree
is limited to the Placement Agent's Information.


(b)           Indemnification of the Company.  The Placement Agent agrees to
indemnify, defend and hold harmless the Company, its affiliates, each of its
directors, officers, members, employees, representatives and agents and any
Company Control Person against any losses, claims, damages, expenses or
liabilities to which the Company may become subject, under the Securities Act,
the Exchange Act, or other federal or state statutory law or regulation, the
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the applicable Placement
Agent), insofar as such losses, claims, damages, expenses or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, any Preliminary Prospectus, the Disclosure Package, the Prospectus,
or any amendment or supplement thereto or any Issuer Free Writing Prospectus or
Marketing Materials, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, any Preliminary Prospectus, the Disclosure Package, the Prospectus,
or any such amendment or supplement thereto, or any Issuer Free Writing
Prospectus or Marketing Materials in reliance upon and in conformity with
written information furnished to the Company by such Placement Agent or its
representatives or agents, specifically for use in the preparation thereof,
which information the parties hereto agree is limited to the Placement Agent's
Information, and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
against any such loss, claim, damage, liability or action. Notwithstanding the
provisions of this Section 6(b), in no event shall any indemnity by the
Placement Agent under this Section 6(b) exceed the total compensation received
by the Placement Agent in accordance with Section 1(b) hereof.


(c)           Notice and Procedures.  If any action, suit or proceeding (each, a
"Proceeding") is brought against a person (an "Indemnified Party") in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the "Indemnifying Party") pursuant to subsections (a) or (b) above,
respectively, of this Section 6, such Indemnified Party shall promptly notify
such Indemnifying Party in writing of the institution of such Proceeding and
such Indemnifying Party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
Indemnifying Party) and payment of all fees and expenses; provided, however,
that the omission to so notify such Indemnifying Party shall not relieve such
Indemnifying Party from any liability which such Indemnifying Party may have to
any Indemnified Party or otherwise, except to the extent the Indemnifying Party
has been materially prejudiced by such failure; and provided, further, that the
failure to notify the Indemnifying Party shall not relieve it from any liability
that it may have to an Indemnified Party otherwise than under subsection (a) or
(b) above. The Indemnified Party or Parties shall have the right to employ its
or their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless (i) the
employment of such counsel shall have been authorized in writing by the
Indemnifying Party in connection with the defense of such Proceeding, (ii) after
having received notice from the Indemnified Party the Indemnifying Party shall
not have, within a reasonable period of time in light of the circumstances,
employed counsel to defend such Proceeding or (iii) such Indemnified Party or
Parties shall have reasonably concluded upon written advice of counsel that
there may be one or more legal defenses available to it or them which are
different from, additional to or in conflict with those available to such
Indemnifying Party (in which case such Indemnifying Party shall not have the
right to direct that portion of the defense of such Proceeding on behalf of the
Indemnified Party or Parties, but such Indemnifying Party or Parties may employ
counsel and participate in the defense thereof but the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party), in
any of which events such reasonable fees and expenses shall be borne by such
Indemnifying
 
21
 
 

--------------------------------------------------------------------------------

 
 
Party and paid as incurred (it being understood, however, that such Indemnifying
Party shall not be liable for the expenses of more than one separate counsel (in
addition to any local counsel) in any one Proceeding or series of related
Proceedings in the same jurisdiction representing the Indemnified Parties who
are parties to such Proceeding). An Indemnifying Party shall not be liable for
any settlement of any Proceeding effected without its written consent but, if
settled with its written consent, such Indemnifying Party agrees to indemnify
and hold harmless the Indemnified Party or parties from and against any loss or
liability by reason of such settlement.  Notwithstanding the foregoing sentence,
if at any time an Indemnified Party shall have requested an Indemnifying Party
to reimburse the Indemnified Party for fees and expenses of counsel as
contemplated by the second sentence of this Section 6(c), then the Indemnifying
Party agrees that it shall be liable for any settlement of any Proceeding
effected without its written consent if (i) such settlement is entered into more
than 60 days after receipt by such Indemnifying Party of the aforesaid request,
(ii) such Indemnifying Party shall not have fully reimbursed the Indemnified
Party in accordance with such request prior to the date of such settlement,
(iii) such Indemnified Party shall have given the Indemnifying Party at least
30 days' prior notice of its intention to settle and (iv) such settlement
includes an unconditional release of the Indemnifying Party from all liability
on claims that are the subject matter of such Proceeding and does not include an
admission of fault or culpability or a failure to act by or on behalf of the
Indemnifying Party; provided, however, that this sentence shall not apply if the
fees and expenses are reasonably in dispute. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened Proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault or culpability or a
failure to act by or on behalf of such Indemnified Party.


(d)           Contribution.  If the indemnification provided for in this
Section 6 is unavailable to an Indemnified Party under subsections (a) or (b) of
this Section 6 or insufficient to hold an Indemnified Party harmless in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of the losses, claims, damages, liabilities or
expenses referred to in subsections (a) or (b) above, (i) in such proportion as
is appropriate to reflect the relative benefits received by the Indemnifying
Party or Parties on the one hand and the Indemnified Party or Parties on the
other hand from the offering of the Shares or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Indemnifying Party or Parties on the
one hand and the Indemnified Party or Parties on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and the Placement
Agent on the other hand shall be deemed to be in the same respective proportions
as the total net proceeds from the offering of the Shares (before deducting
expenses) received by the Company bear to the discounts and commissions received
by the Placement Agent.  The relative fault of the Company on the one hand and
the Placement Agent on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or by the Placement Agent,
on the other hand, and the parties' relevant intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act; provided that the parties hereto agree that the
written information furnished to the Company by the Placement Agent for use in
the Registration Statement, Disclosure Package, Issuer Free Writing
Prospectus, the Prospectus or Marketing Materials, or in any amendment or
supplement thereto, consists solely of the Placement Agent's Information.
 
22
 
 

--------------------------------------------------------------------------------

 

 
(e)           Allocation.  The Company and the Placement Agent agree that it
would not be just and equitable if contribution pursuant to subsection (d) above
were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of subsection (d) above.  Notwithstanding the
provisions of this Section 6(e), the Placement Agent shall not be required to
contribute any amount in excess of the total commissions received by such
Placement Agent in accordance with Section 1(b) less the amount of any damages
which such Placement Agent has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement, omission or alleged omission, act or
alleged act or failure to act or alleged failure to act.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at law or in equity.


(f)           Representations and Agreements to Survive Delivery.  The
obligations of the Company under this Section 6 shall be in addition to any
liability which the Company may otherwise have.  The indemnity and contribution
agreements contained in this Section 6 and the covenants, agreements, warranties
and representations of the Company and the Placement Agent contained in this
Agreement shall remain operative and in full force and effect regardless of (i)
any termination of this Agreement, (ii) any investigation made by or on behalf
of the Placement Agent, any person who controls the Placement Agent within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act or any affiliate of the Placement Agent, or by or on behalf of the Company,
its directors or officers or any person who controls the Company within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, and (iii) the issuance and delivery of the Shares. The Company and the
Placement Agent agree promptly to notify each other of the commencement of any
Proceeding against it and, in the case of the Company, against any of the
Company's officers or directors in connection with the issuance and sale of the
Shares, or in connection with the Registration Statement, the Disclosure Package
or the Prospectus.


7.           Information Furnished by Placement Agent.


(a)           The Company acknowledges that the statements set forth in the
first paragraph with respect to the Placement Agent's name under the heading
"Plan of Distribution" in the Prospectus (the "Placement Agent's Information")
constitute the only information relating to the Placement Agent furnished in
writing to the Company by the Placement Agent as such information is referred to
in Sections 2 and 6 hereof.


(b)           The Placement Agent agrees and confirms that it has not provided
any Investor or its respective agents or counsel with any information about the
Company that constitutes or might constitute material, non-public information
which is not otherwise disclosed in the Disclosure Package.


8.           Termination.  The Placement Agent shall have the right to terminate
this Agreement by giving notice as hereinafter specified at any time at or prior
to the Closing Date, without liability on the part of the Placement Agent to the
Company, if (i) prior to delivery and payment for the Shares (A) trading in
securities generally shall have been suspended on or by the New York Stock
Exchange, the New York Stock Exchange Amex Equities, the NASDAQ Global Market or
in the over the counter market (each, a "Trading Market"), (B) trading in the
Common Stock of the Company shall have been suspended on any exchange, in the
over-the-counter market or by the Commission, (C) a general moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (E) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the judgment
of the Placement Agent, is material and adverse and makes it impractical or
inadvisable to proceed with the completion of the sale of and payment for the
Shares on the Closing Date on the terms and in the manner contemplated by this
Agreement, the Disclosure Package and the Prospectus, (ii) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Disclosure Package or incorporated by reference
therein, there has been any Material Adverse Effect, (iii) the Company shall
have failed, refused or been
 
23
 
 

--------------------------------------------------------------------------------

 
 
unable to comply with the terms of or perform any agreement or obligation under
this Agreement or any Subscription Agreement, other than by reason of a default
by the Placement Agent, or (iv) any condition of the Placement Agent's
obligations hereunder is not fulfilled. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 4, Section 6, and Section 12 hereof shall at all times be effective
notwithstanding such termination.  The Company may, at its option, terminate
this Agreement at any time prior to the Time of Sale upon giving notice as
hereinafter specified without liability on the part of the Company to the
Placement Agent if the Placement Agent fails to comply in any material respect
with any of its obligations hereunder.


9.           Notices.  All statements, requests, notices and agreements
hereunder shall be in writing or by facsimile, and:


(a)           if to the Placement Agent, shall be delivered or sent by mail,
telex or facsimile transmission as follows:


Pritchard Capital Partners, LLC
103 Northpark Blvd., Suite 101
Covington, LA 70433
Attention: Todd Giustiniano, Chief Operating Officer
Facsimile No.:  (985) 674-5775


with a copy (which shall not constitute notice) to:


Bracewell & Giuliani LLP
711 Louisiana St, Suite 2300
Houston, Texas  77002
Attention: Charles H. Still, Jr.
Facsimile No.: (713) 437-5318


(b)           if to the Company shall originate from the Placement Agent and
shall be delivered or sent by mail, telex or facsimile transmission to:


FX Energy, Inc.
3006 Highland Drive, Suite 206
Salt Lake City, Utah 84106
Attention: David N. Pierce, President and Chief Executive Officer
Facsimile No.: (801) 486-5575


with a copy (which shall not constitute notice) to:


Kruse Landa Maycock & Ricks, LLC
136 East South Temple Street, Twenty-First Floor
Salt Lake City, Utah 84111
Attention: James R. Kruse
Facsimile No.: (801) 359-3954


Any such statements, requests, notices or agreements shall be effective only
upon receipt.  Any party to this Agreement may change such address for notices
by sending to the parties to this Agreement written notice of a new address for
such purpose.


10.           Persons Entitled to Benefit of Agreement; Several Obligations of
Placements Agents.  No party may assign this Agreement without the prior written
consent of the others.  This Agreement shall inure to the benefit of and shall
be binding upon the Placement Agent, the Company, and their respective
successors and assigns.  Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person other than the persons
mentioned in the preceding sentence any legal or equitable right, remedy or
claim under or in respect of this Agreement, or any provisions herein contained,
this Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person, except that the representations, warranties, covenants,
agreements and indemnities of the Company
 
24
 
 

--------------------------------------------------------------------------------

 
 
contained in this Agreement shall also be for the benefit of the controlling
persons, officers and directors referred to in Section 6(a) hereof and the
representations, warranties, covenants, agreements and indemnities of the
Placement Agent shall also be for the benefit of the controlling persons,
officers and directors referred to in Section 6(b) hereof.  The term "successors
and assigns" as herein used shall not include any purchaser of the Shares by
reason merely of such purchase.


11.           Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflicts of laws provisions thereof.  Except
as set forth below, no Proceeding may be commenced, prosecuted or continued in
any court other than the courts of State of New York located in the City and
County of New York or the United States District Court for the Southern District
of New York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company hereby consents to the jurisdiction of such courts and
personal service with respect thereto.  The Company and the Placement Agent
hereby consent to personal jurisdiction, service and venue in any court in which
any Proceeding arising out of or in any way relating to this Agreement is
brought by any third party against the Placement Agent.  The Company and the
Placement Agent hereby waive all right to trial by jury in any Proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement.  The Company and the Placement Agent agree that a
final judgment in any such Proceeding brought in any such court shall be
conclusive and binding upon the Company and the Placement Agent, respectively,
and may be enforced in any other courts in the jurisdiction of which the Company
is or may be subject, by suit upon such judgment.


12.           No Fiduciary Relationship.  The Company hereby acknowledges and
agrees that:


(a)           No Other Relationship.  The Placement Agent has been retained
solely to act as Placement Agent on an exclusive basis in connection with the
offering of the Company's securities.  The Company further acknowledges that the
Placement Agent is acting pursuant to a contractual relationship created solely
by this Agreement entered into on an arm's length basis and in no event do the
parties intend that the Placement Agent act or be responsible as a fiduciary to
the Company, its management, stockholders, creditors or any other person in
connection with any activity that such Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company's securities, either
before or after the date hereof, irrespective of whether such Placement Agent
has advised or is advising the Company on other matters. The Placement Agent
hereby expressly disclaims any fiduciary or similar obligations to the Company,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.


(b)           Arm's-Length Negotiations.  The price of the Shares determined
hereunder were or will be established by the Company following discussions and
arms-length negotiations with the Investors and the Placement Agent, and the
Company is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement.


(c)           Absence of Obligation to Disclose.  The Company has been advised
that the Placement Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interests or
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.


(d)           Waiver.  The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agent with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions and agrees that
the Placement Agent shall not have any liability (whether direct or indirect) to
the Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.


13.           Headings.  The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.
 
25

 
 

--------------------------------------------------------------------------------

 

14.           Amendments and Waivers.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party or
parties to be bound thereby.  The failure of a party to exercise any right or
remedy shall not be deemed or constitute a waiver of such right or remedy in the
future.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.


15.           Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.  Delivery of an executed
counterpart by facsimile or portable document format (.pdf) or of a similar
format shall be effective as delivery of a manually executed counterpart
thereof.


16.           Research Analyst Independence.  The Company acknowledges that the
Placement Agent's research analysts and research departments are required to be
independent from their investment banking divisions and are subject to certain
regulations and internal policies, and that the Placement Agent's research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking divisions.  The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research departments may be different from or
inconsistent with the views or advice communicated to the Company by such
Placement Agent's investment banking division.  The Company acknowledges that
the Placement Agent is a full service securities firm and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 16 shall relieve the Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.


17.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.


18.           Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision hereof.  If any section, paragraph, clause or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.


19.           Effectiveness.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.
 
[Signature Page Follows]
 
26

 
 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.


Very truly yours,


FX ENERGY, INC.




By:           /s/ David N. Pierce
Name: David N. Pierce
Title: President


Accepted as of the date first
above written:




PRITCHARD CAPITAL PARTNERS, LLC




By:           /s/ Todd Giustiniano
Name: Todd Giustiniano
Title: C.O.O.


27




 
 

--------------------------------------------------------------------------------

 



Schedules and Exhibits

   
Schedule I:
Issuer Free Writing Prospectuses
   
Schedule II:
List of Directors and Officers for Lock-Up Letter
   
Schedule III:
Pricing Information
   
Exhibit A:
Form of Subscription Agreement
   
Exhibit B:
Form of Lock-Up Letter
   
Exhibit C:
Opinion of Counsel to the Company






 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


Issuer Free Writing Prospectuses




None



 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


List of Directors and Officers for Lock-Up Letter





 
Number of Shares Subject
Name
Lock-Up Exception
   
David N. Pierce
25,000
Thomas B. Lovejoy
 
Jerzy B. Maciolek
20,000
Arnold S. Grundvig, Jr.
 
Richard Hardman
 
Dennis B. Goldstein
 
H. Allen Turner
 
Andrew W. Pierce
25,000
Clay Newton
15,000
Scott J. Duncan
  20,000
Total
105,000






 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


Pricing Information




Total Number of Shares of Common Stock to Be Sold:  1,500,000


Purchase Price per Share:  $6.00


Total Placement Agent Fees:  $450,000.00


Total Net Proceeds to Company (before expenses):  $8,550,000.00



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Subscription Agreement


See attached.





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Lock-Up Letter


FX ENERGY, INC.


LOCK-UP AGREEMENT




Pritchard Capital Partners, LLC
600 Travis Street
Suite 5210
Houston, Texas 77002


Re: FX Energy, Inc. – Public Offering


Ladies and Gentlemen:


The undersigned understands that Pritchard Capital Partners, LLC (the "Placement
Agent") proposes to enter into a Placement Agency Agreement (the "Agreement")
with FX Energy, Inc., a Nevada corporation (the "Company"), providing for a
public offering of shares (the "Shares") of common stock, par value $0.001 per
share, of the Company (the "Common Stock"), pursuant to a Registration Statement
on Form S-3 filed with the Securities and Exchange Commission (the "SEC").


In consideration of the agreement by the Placement Agent to continue its efforts
in connection with the offering of the Shares, and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned agrees that, during the period beginning on the date hereof and
continuing to and including the date sixty (60) days after the date of the final
prospectus covering the offering of the Shares (the "Lock-Up Period"), the
undersigned will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereafter acquired, owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the SEC (collectively, the "Undersigned's Shares"); provided,
however, that undersigned may put in place a Rule 10(b)5-1 trading plan during
the Lock-Up Period that becomes effective after the termination of the Lock-Up
Period.


The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to, or result in, a sale or disposition of the Undersigned's
Shares even if such shares would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include
without limitation any short sale (whether or not against the box) or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Undersigned's Shares or with respect to
any security that includes, relates to, or derives any significant part of its
value from such shares.  Notwithstanding the foregoing, nothing in this Lock-Up
Agreement shall prohibit (i) any grant or exercise of options to purchase shares
of Common Stock pursuant to the Company's option plans or (ii) the conversion of
any equity security held by the undersigned into shares of Common Stock.


Notwithstanding the foregoing, the undersigned may transfer the Undersigned's
Shares (i) as a bona fide gift or gifts, or by will or intestacy, provided that
the transferee or transferees thereof agree to be bound by the restrictions set
forth herein, (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound by the restrictions set forth herein,
and provided further that any such transfer shall not involve a disposition for
value, or (iii) with the prior written consent of the Placement Agent.  For
purposes of this Lock-Up Agreement, "immediate family" shall mean any
relationship by blood, marriage or adoption, not more remote
 
 
 
 

--------------------------------------------------------------------------------

 
 
than first cousin.  [ADD THE FOLLOWING IF APPLICABLE:  In addition,
notwithstanding the foregoing, the undersigned may transfer up to [_______] of
the Undersigned's Shares [NOT TO EXCEED 105,000 SHARES FOR ALL DIRECTORS AND
EXECUTIVE OFFICERS] in one or more broker's transactions pursuant to Rule 144 of
the SEC under the Securities Act of 1933, as amended.]


Except as set forth on the signature page hereto, the undersigned now has, and
except as contemplated by clauses (i) through (iv) of the foregoing paragraph,
for the duration of this Lock-Up Agreement will have, good and marketable title
to the Undersigned's Shares, free and clear of all liens, encumbrances and
claims whatsoever.  The undersigned also agrees and consents to the Company
entering stop transfer instructions with its transfer agent and registrar
against the transfer of the Undersigned's Shares except in compliance with the
foregoing restrictions.


Notwithstanding anything contained herein to the contrary, if (1) during the
last 17 days of the Lock-Up Period, the Company issues an earnings release or
material news or a material event relating to the Company occurs; or (2) prior
to the expiration of the Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-Up Period, the restrictions imposed by this Lock-Up Agreement shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.


The undersigned further represents and agrees that the undersigned has not taken
and will not take, directly or indirectly, any action which is designed to or
which has constituted or which would reasonably be expected to cause or result
in stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares, or which has otherwise constituted
or will constitute any prohibited bid for or purchase of the Shares or any
related securities.


Notwithstanding anything contained herein to the contrary, this Lock-Up
Agreement shall terminate and be of no further force or effect upon the earlier
of (i) expiration of the Lock-Up Period and (ii) written notice either by the
Company to the Placement Agent or by the Placement Agent to the Company that the
offering of the Shares has been terminated or suspended in accordance with the
terms of the Agreement.


The undersigned understands that the Company and the Placement Agent are relying
upon this Lock-Up Agreement in proceeding toward consummation of the
offering.  The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned's heirs, legal
representatives, successors and assigns.


Very truly yours,




Date:                                           
________________________________________
Signature


________________________________________
Print Name


________________________________________
Title






The following liens, encumbrances and claims relate to the Undersigned's Shares:


____________________________________________________________________________


____________________________________________________________________________





 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Opinion of Counsel to the Company


1.
The Company validly exists as a corporation in good standing under the laws of
the State of Nevada.



2.
The Company has the corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and the Prospectus and to enter into and perform its obligations under the
Placement Agency Agreement and each Subscription Agreement.



3.
The authorized capital stock of the Company is as set forth in the Disclosure
Package and the Prospectus under the heading "Description of Capital Stock."



4.
The Shares have been duly authorized for issuance and sale to the Investors and,
when issued and delivered by the Company against payment by the Investors of the
consideration therefor as set forth in the Prospectus and the Subscription
Agreements, will be validly issued, fully paid and non-assessable.



5.
The issuance of the Shares is not subject to the preemptive or other similar
rights of any securityholder of the Company under the laws of the State of
Nevada or under any agreement or instrument that has been filed as an exhibit to
a report filed by the Company with the Commission pursuant to Section 13(d) of
the Exchange Act (each, a "Material Agreement").



6.
The Placement Agency Agreement and each Subscription Agreement have been duly
authorized, executed and delivered by the Company.



7.
The Registration Statement and each post-effective amendment thereto have become
effective under the Securities Act; any required filing of each prospectus
relating to the Shares (including the Preliminary Prospectus and the Prospectus)
pursuant to Rule 424(b) has been made in the manner and within the time period
required by Rule 424(b) (without reference to Rule 424(b)(8)); any required
filing of each Issuer Free Writing Prospectus pursuant to Rule 433 has been made
in the manner and within the time period required by Rule 433(d); and no stop
order suspending the effectiveness of the Registration Statement has been issued
under the Securities Act and, to the knowledge of such counsel, no proceedings
for that purpose have been instituted or are pending or threatened by the
Commission.



8.
The Registration Statement, including without limitation the information deemed
to be a part thereof pursuant to Rule 430A, Rule 430B or Rule 430C, the
Prospectus, excluding the documents incorporated by reference therein, and each
amendment or supplement to the Registration Statement and the Prospectus,
excluding the documents incorporated by reference therein, as of their
respective effective or issue dates, other than the financial statements and
supporting schedules and information pertaining to reserves of oil and natural
gas included therein or omitted therefrom, as to which such counsel need express
no opinion, complied as to form in all material respects with the requirements
of the Securities Act and the Rules and Regulations.



9.
The documents incorporated by reference in the Prospectus (other than the
financial statements and supporting schedules and information pertaining to
reserves of oil and natural gas included therein or omitted therefrom, as to
which such counsel need express no opinion), when they were filed with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder.



10.
The information in the Disclosure Package and the Prospectus under the caption
"Description of Capital Stock,” to the extent that it constitutes matters of law
or summaries of legal matters, the Company’s articles and bylaws or legal
proceedings, is correct in all material respects.



11.
No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign (other than under the Securities Act and the Rules
and Regulations, which have been made or obtained, or as may be required under
the securities laws of the various states, as to which such counsel need express
no opinion) is necessary or required in connection with the due authorization,
execution and delivery of the Placement Agency Agreement or the Subscription
Agreements or for the offering, issuance, sale or delivery of the Shares.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
12.
The execution, delivery and performance of the Placement Agency Agreement and
the Subscription Agreements; the consummation of the transactions contemplated
in the Placement Agency Agreement and the Subscription Agreements and in the
Prospectus (including the issuance and sale of the Shares and the use of the
proceeds from the sale of the shares as described in the Prospectus under the
caption “Use of Proceeds”); and compliance by the Company with its obligations
under the Placement Agency Agreement and the Subscription Agreements do not and
will not, whether with or without the giving of notice or lapse of time or both,
conflict with or constitute a breach of, or default or give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to any Material Agreement, nor will such action
result in any violation of the provisions of the articles or by-laws of the
Company or any subsidiary, or any applicable law, statute, rule, regulation or
judgment, or any order, writ or decree known to us of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their respective properties, assets
or operations.



13.
The Company is not and, after giving effect to issuance and sale of the Shares,
will not be required to register as an “investment company” under the Investment
Company Act.



In addition, such counsel shall state that it has participated in conferences
with officers and other representatives of the Company and the independent
registered public accounting firm of the Company, counsel for the Placement
Agent and representatives of the Placement Agent, at which the contents of the
Registration Statement, the Disclosure Package and the Prospectus (including the
documents incorporated by reference) and related matters were discussed, and,
based on the foregoing, no facts have come to its attention that would lead it
to believe that:


(A)           the Registration Statement, including the information deemed to be
a part thereof pursuant to Rule 430A, Rule 430B or Rule 430C, and each
post-effective amendment thereto, at the time it became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;


(B)           the Prospectus, as of its date and as of the Closing Date,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; or


(C)           the Disclosure Package, as of the Time of Sale, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of circumstances
under which they were made, not misleading;


it being understood that such counsel need not express any statement or belief
with respect to the financial statements and other financial or accounting data
and information pertaining to reserves of oil and natural gas, included or
incorporated or deemed incorporated by reference in, or excluded from, the
Registration Statement, the Prospectus or the Disclosure Package.


In rendering such opinion, such counsel may rely as to matters of fact (but not
as to legal conclusions), on certificates of responsible officers of the Company
and public officials.  Such opinion shall not state that it is to be governed or
qualified by, or that it is otherwise subject to, any treatise, written policy
or other document relating to legal opinions, including, without limitation, the
Legal Opinion Accord of the ABA Section of Business Law (1991).



 
 

--------------------------------------------------------------------------------

 
